Order filed December 5, 2019




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00835-CV
                                   ____________

                       NII-OTABIL NELSON, Appellant

                                         V.

                        DOREEN E NELSON, Appellee


                    On Appeal from the 245th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2006-31097

                                    ORDER

      The notice of appeal in this case was filed October 22, 2019. To date, the
filing fee of $205.00 has not been paid. No evidence that appellant is excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before December 20, 2019. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM



Panel Consists of Chief Justice Frost and Justices Christopher and Bourliot.